Citation Nr: 1048276	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-37 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), dysthymic 
disorder, panic disorder with agoraphobia, major depression, 
personality disorder, major depressive disorder, and depressive 
disorder, and to include as secondary to the Veteran's service-
connected knee disabilities.

2.  Entitlement to service connection for a right shin disorder, 
to include swelling and inflammation of the skin, and to include 
as secondary to the Veteran's service-connected right knee 
disabilities.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to October 
1990.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied the benefits sought on appeal.  

The Board notes that the psychiatric claim on appeal has been 
developed by the RO to include only PTSD and major depression.  
However, the Court of Appeals for Veterans Claims (CAVC or Court) 
has recently held that the scope of a mental health disorder 
claim includes any mental disorder that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  As such, the PTSD and major 
depression claims has been recharacterized as one claim for any 
psychiatric disorder.  Due to this broadening of the issue, the 
Board finds that the major depression and PTSD claims (which are 
now encompassed in the acquired psychiatric disorder claim) are 
not new and material evidence claims and are instead original 
claims for service connection.  Therefore, the Board will not 
address whether new and material evidence has been submitted to 
reopen the major depression and PTSD claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.
REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

First, the Veteran has not been provided proper VCAA notice for 
his psychiatric disorder claim - specifically, establishing 
aggravation of a pre-existing disorder.  The Veteran must be 
provided with this notice.  

Second, the most recent outpatient treatment records from the VA 
Medical Center (VAMC) in Birmingham, Alabama, are dated from 
August 2008.  The most recent outpatient treatment records from 
the VAMC in Montgomery, Alabama, are dated from May 1997 (with 
one scattered record from April 2003).  The most recent 
outpatient treatment records from the VAMC in Tallassee, Alabama, 
are dated from July 2005.  All VA records since these dates 
should be obtained and added to the claims file.

Third, a remand is required in order to afford the Veteran VA 
examinations to determine the nature and etiology of his right 
shin disorder and his acquired psychiatric disorder.  The Veteran 
has never been afforded VA examinations for these claims.  Thus, 
examinations are needed to determine whether these disorders may 
be related to his active military service, to include his 
service-connected knee disabilities.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Additionally, as entitlement to service connection for a 
psychiatric disorder and service connection for a right shin 
disorder have been remanded and because these remanded issues 
could be granted upon completion of the development sought, the 
outcome of the TDIU claim may be affected.  For these reasons, 
the Board finds that the TDIU claim is inextricably intertwined 
with the other pending service connection claims and a decision 
will be deferred pending readjucation of those other claims.  
This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991), in which the Court recognized that inextricably 
intertwined claims should not be adjudicated piecemeal.  
Finally, the Veteran currently receives disability benefits from 
the Social Security Administration (SSA) for his psychiatric 
disorder.  Hence, the Veteran should be afforded a VA examination 
to determine whether his service-connected disabilities preclude 
him from performing substantially gainful employment.  A VA 
examination in this regard has not yet been afforded to the 
Veteran.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes, but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a claim 
for service connection for a psychiatric 
disorder, to include aggravation of a pre-
existing disorder.  

2.  Obtain and associate with the claims file 
all updated VA treatment records from:
 (1) the VAMC in Birmingham, 
Alabama, since August 2008;  
(2) the VAMC in Montgomery, 
Alabama, since May 1997; and,
(3) the VAMC in Tallassee, 
Alabama, since July 2005.  

Do not associate duplicate records with the 
file.  If no additional medical records are 
located, a written statement to that effect 
should be requested for incorporation into 
the record.

3.  After the above actions have been 
completed, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of his right shin 
disorder, to include swelling and 
inflammation of the skin.  Properly notify 
the Veteran of the examination by sending 
notice of the details of the examination to 
the Veteran at his correct address.  Send the 
notice with sufficient time in advance to 
allow the Veteran to attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50%), "at least as 
likely as not" (50%), or "less likely than 
not" (less than 50% likelihood) that the 
Veteran currently has a right shin disorder, 
to include swelling and inflammation of the 
skin, that is related to his active military 
service, or to his service-connected knee 
disabilities.  

A complete rationale should be provided for 
any opinion or conclusion.  The term "at 
least as likely as not" does not mean "within 
the realm of medical possibility."  Rather, 
it means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find against 
the conclusion.

4.  After the above actions have been 
completed, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of his current 
psychiatric disorder.  Properly notify the 
Veteran of the examination by sending notice 
of the details of the examination to the 
Veteran at his correct address.  Send the 
notice with sufficient time in advance to 
allow the Veteran to attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

The examiner is requested offer an opinion as 
to whether the Veteran entered service with a 
psychiatric disorder.  If so, the examiner is 
requested to indicate whether the psychiatric 
disorder increased in severity during 
service, and if it did, whether the increase 
in severity represented a chronic worsening 
of the disorder or the natural progress of 
the disorder.

If the Veteran did not enter service with a 
psychiatric disorder, the examiner is 
requested to offer an opinion as to whether 
the psychiatric disorder is in any way 
causally or etiologically related to the 
symptomatology shown in the Veteran's service 
treatment records.
 
A complete rationale should be provided for 
any opinion or conclusion.  The term "at 
least as likely as not" does not mean "within 
the realm of medical possibility."  Rather, 
it means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find against 
the conclusion.

5.  After the above actions have been 
completed, readjudicate the Veteran's claims 
for (1) entitlement to service connection for 
a right shin disorder, to include swelling 
and inflammation of the skin, and to include 
as secondary to the Veteran's service-
connected right knee disabilities, and, (2) 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
dysthymic disorder, panic disorder with 
agoraphobia, major depression, personality 
disorder, major depressive disorder, and 
depressive disorder, and to include as 
secondary to the Veteran's service-connected 
knee disabilities.  If the claims remain 
denied, issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which to 
respond thereto.

6.  Schedule the Veteran for an appropriate 
VA examination provide an opinion concerning 
the extent of functional and industrial 
impairment resulting from the Veteran's 
service-connected disabilities.  The opinion 
should address whether his service-connected 
disabilities alone are so disabling as to 
render him unemployable.  The Veteran's age 
and the effects of non- service-connected 
disabilities cannot be factors for 
consideration in making the determination.  
All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.  All necessary tests should be 
conducted.

7.  After the above actions have been 
completed, readjudicate the Veteran's claim 
for entitlement to a TDIU.  If the claim 
remains denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time within 
which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


